Norval, J.,
dissenting.
I dissent from the propositions stated in the second and fourth paragraphs of the syllabus of the opinion of the chief justice in this case. The law herein assailed (Compiled Statutes, 1899, ch. 72, art. 8) has constituted the attorney general, secretary of state, auditor of public accounts, state treasurer and commissioner of public lands and buildings a board of transportation. In my view, this legislation is unconstitutional, at least to the extent that the attorney general and commissioner of public lands and buildings are included as members of said board, and I will briefly state the reasons for this conclusion. ■ By section 1, article 5, of the constitution eight executive state offices were created, consisting of the governor, lieutenant governor, secretary of state, auditor of public accounts, treasurer, superintendent of public instruction, attorney general and commissioner of public lands and buildings. This section closes with the significant provision that “The governor, secretary of state, auditor of public accounts, and treasurer shall reside at the seat of government during their terms of office, and keep the public records, books, and papers there, and shall perform such duties as may be required by law.” Thus the framers of the constitution, and the people in adopting it, have said that four of the eight officers of the executive department shall not only reside at the capital of the state, but shall discharge such duties as the law may require them to perform — that is, duties outside of, and not pertaining to, their respective offices. As to the four other executive state officers, namely, the lieutenant governor, attorney general, superintendent of public instruction and commissioner of public lands and buildings, the constitution does not require that they, or either of them, shall reside at any particular place in the state. Manifestly they are at liberty to choose their own «place of abode. Nor does the fundamental law declare that they “shall perform such duties as may be re*381quired by law,” as is specified concerning tbe governor, secretary of state, auditor of public accounts and treasurer. If each and all of the eight executive state officers may be required to perform any duty imposed by statute, then the wording of said section is meaningless, and the framers thereof did a useless thing in inserting the same in the constitution. It is just as logical to say that section 1 requires all executive state officers to reside at the capital as to hold that each and all of them shall discharge the duties which the legislature may see fit to impose upon them. The naming the four executive officers who should “perform such duties as may be required by law” was a limitation upon the powers of the legislature, and prevented that department of the state government from enacting laws requiring either the lieutenant governor, attorney general, superintendent of public instruction or commissioner of public lands and buildings to perform any official duties not within the scope of his respective office. Any other interpretation or rendering of the constitutional provision would do violence to its grammatical construction, and would involve the proposition that the legislature could make the lieutenant governor a member of the board of transportation, and, by duties devolving upon him by statute, require the giving of his entire time and services to the state for twice the compensation of a senator, or $600 for the period of two years. Likewise, the legislature might pass a law requiring the superintendent of public instruction to act as a member of said board or to devote the principal part of his time in the discharge of duties not belonging to, or in any manner connected with, his constitutional office, to the detriment of the educational interests of the state. So by legislation there may be required of the attorney general that he shall discharge various additional duties outside and not within the scope of his office, and thereby interfere.with the performance of the duties imposed by the constitution, and to the material detriment of the legal interests of the state. The framers of the consti*382tution never so contemplated, but ratber that the lieutenant governor, attorney general, superintendent of public instruction and commissioner of public lands and buildings should only be required to perform such duties as pertain to, or are within the scope of, their respective offices. In my view, therefore, the act creating the board of transportation violates section 1, article 5, of the constitution, by including the attorney general and commissioner of public lands and buildings as members of said board.